DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 8 November 2022 fails to place the application in condition for allowance. 
Claims 1-20 are currently pending and under examination.

Status of Rejections
The rejection of claims 1-8, 11, and 13-20 under 35 U.S.C. 102(a)(1) over Ritchie is herein withdrawn due to Applicant’s Amendment filed 8 November 2022.
The rejection of claims 1-20 under 35 U.S.C. 103(a) over Humke in view of Ritchie is herein maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Humke et al (US 5,639,361).
As to claims 1-9, 13, and 14-19, Humke discloses a cathodic electrocoating composition (Title, claim 1) comprising: an aqueous carrier (“Aqueous” col. 6 lines 59); a film forming binder dispersed in the carrier (“epoxy or polyurethane resins as binder” Abstract, specifically “amino-epoxy resin” col. 7 section beginning line 45) wherein the film forming binder comprises an epoxy-amine adduct (col. 7 lines 45-67) and a blocked polyisocyanate crosslinking agent (col. 5 line 57-col. 6 line 14, col. 7 line 65-col. 8 line 4).
	Humke fails to explicitly disclose the composition has an edge protective agent consists essentially of guar gum.
	Ritchie discloses guar gum as an edge protective agent. (Col.  5 lines 49). As to claims 2-8 and 14-19, Ritchie further discloses wherein the wt % is 0.27 which falls within the instantly claimed ranges (col. 5 lines 47-49 0.5 part by weight guar gum to total amount of binder solids = 0.5/180 – 0.0027 = 0.27 %), which reads on the limitations of dependent claims 2-8 and 14-19
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used guar gum in the composition as taught by Ritchie in the composition of Humke because it acts as a surfactant which aids in the dispersion process (Ritchie col. 3 lines 36-39 col. 8 lines 40-42).

As to claim 10, Humke further discloses wherein the film forming binder contains from about 35 to about 45 percent by weight solids (col. 3 lines 22-25 which overlaps the instantly claimed ranges and thus prima facie obvious. See MPEP 2144.05).

As to claim 11, Humke further discloses a pigment paste (col. 8 lines 12-19).

As to claim, 12 Humke further discloses a pigment paste (col. 8 lines 12-19), wherein the pigment paste contains from about 45 to about 55 percent by weight solids (col. 8 line 19 “about 50%), and wherein the film forming binder contains from about 35 to about 45 percent by weight solids (col. 3 lines 22-25 which overlaps the instantly claimed ranges and thus prima facie obvious. See MPEP 2144.05).

As to claim 20, Humke discloses a method for coating an electrically conductive substrate (col. 8 lines 60-64), comprising: forming discloses a cathodic electrocoating composition (Title, claim 1, claim 1 step a) comprising: an aqueous carrier ( “Aqueous” col. 6 lines 59); a film forming binder dispersed in the carrier (“epoxy or polyurethane resins as binder” Abstract, specifically “amino-epoxy resin” col. 7 section beginning line 45) dipping the electrically conductive substrate into the electrodeposition bath (claim 5 step b); connecting the substrate as a cathode (claim 5 step b); applying a current to the substrate to deposit a film on the substrate (claim 5 step c where application of voltage inherently causes a current to flow) removing the substrate with the deposited film from the electrodeposition bath (claim 5 “removing the article”; and baking the deposited coating film. (col. 5 lines 15-20, claim 5 step e).
	Humke fails to explicitly disclose the composition has an edge protective agent consists essentially of guar gum wherein the edge protective agent is present in amonts of from 0.2- 0.4 wt. % based on binder solids
	Ritchie discloses guar gum as an edge protective agent (Col.  5 lines 49) in a wt% of 0.27 which falls within the instantly claimed ranges (col. 5 lines 47-49 0.5 part by weight guar gum to total amount of binder solids = 0.5/180 – 0.0027 = 0.27 %).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used guar gum in the composition as taught by Ritchie in the composition of Humke because it acts as a surfactant which aids in the dispersion process (Ritchie col. 3 lines 36-39 col. 8 lines 40-42).

Response to Arguments
Applicant's arguments filed 8 November 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Ritches uses gum Arabic and guar gum in tandem and fails to disclose the use of guar gum without gum arabic, this argument is not persuasive as the limitation of “edge protection agent consists essentially of…” or “edge protection agent consists of…” does not preclude additional components included in the composition. In other words, the limitations limit that specific chemical inclusion in limiting “edge protection agent”. MPEP 2111.03 recites “When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer "selected from the group consisting of" specific resins is closed to resins other than those listed). However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986)”
Therefore, the limitation does NOT limit the “cathodic electrocoating composition” to have any additional chemicals whether they are edge protection agents or not. Specifically, Ritchie uses the guar gum as a surfactant and provides motivation to use it in said types of electrocoating composition. The limitations do not preclude additional edge protection agents or the like. For example, a possible additional recitation of “a second edge protection agent…” or “an additional edge protection agent…” or the like in the composition.
No further arguments are presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795